Citation Nr: 1547812	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood to include dyssomnia (previously rated as dyssomnia, not otherwise specified).  

2.  Entitlement to an initial compensable rating prior to February 21, 2014, and in excess of 10 percent thereafter, for residuals status post left great and second toe stress fractures with bilateral metatarsalgia and plantar fasciitis.  

3.  Entitlement to an initial compensable rating for external hemorrhoids.  

4.  Entitlement to an initial compensable rating prior to February 21, 2014, and in excess of 10 percent thereafter for right knee chondromalacia.  

5.  Entitlement to an initial compensable rating prior to February 21, 2014, and in excess of 10 percent thereafter, for left knee chondromalacia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2000 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at an August 2015 Travel Board hearing and a copy of that transcript is of record.  

This appeal was processed using both the Veterans Benefits Management System (VBMS) and Virtual VA.  The Veteran's VBMS file contains, in relevant part, an October 2014 representative statement, a November 2014 VA Form 8, and the August 2015 Board hearing transcript.  All other relevant documents are located in the Veteran's Virtual VA claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

All Issues

The Board notes that the March 2014 statement of the case lists VA treatment records from the Columbia VAMC dated July 2013 to February 2014.  Additionally, at the August 2015 Board hearing the Veteran testified that she currently receives treatment for all of her conditions at the Durham VAMC.  However, a review of the Veteran's claims file only reveals VA treatment records dated to October 2012 and there are no treatment records from the Durham VAMC.  Therefore, a remand is necessary to obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Adjustment Disorder and Bilateral Knees

The Veteran was last afforded a VA examination to determine the severity of her service-connected adjustment disorder in April 2011, over four years ago.  At the August 2015 Board hearing, the Veteran testified that her condition was currently "way worse" than a couple of years prior.  Specifically, the Veteran reported that her condition has worsened to the point that the she requested medication from her doctors.  

Additionally, at the August 2015 Board hearing, the Veteran testified that she can only flex her knees to 90 degrees before the pain starts.  The Board notes that the most recent VA examination dated February 2014 shows that the Veteran's pain on flexion began at 135 degrees bilaterally.   

Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of her adjustment disorder and bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for her claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Obtain all outstanding VA treatment records from the Columbia VAMC and Durham VAMC dated October 2012 to the present.  

3. Then, schedule the Veteran for a new VA examination to determine the current severity of her adjustment disorder with mixed anxiety and depressed mood to include dyssomnia.  The claims folder must be made available to and reviewed by the examiner.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's adjustment disorder with mixed anxiety and depressed mood to include dyssomnia.  The examiner should also provide an opinion regarding the level of occupational and social impairment caused by the Veteran's adjustment disorder with mixed anxiety and depressed mood to include dyssomnia.
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Then, schedule the Veteran for a new VA examination to determine the current severity of her bilateral knee chondromalacia.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knees, determine if the knees lock and if so the frequency of the locking, and note the presence of any effusion into the joints.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected bilateral knee chondromalacia.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected bilateral knee chondromalacia, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




